Dear Representative Plunk,
¶ 0 This office has received your request for an official Attorney General Opinion in which you ask, in effect, the following questions:
1. For tax certificate sales held pursuant to 68 O.S. 2001,§ 3106[68-3106] , when may the sign-in begin: when the office opens, orat 9:00 a.m.?
2. Title 68 O.S. 2001, § 3108[68-3108] states, "In the event thatmore than one such person shall so appear at the same time thecounty treasurer shall decide the issue by fair and impartialdrawing." Does the above conflict with the following sentence inSection 3108? "Parcels of land shall be sold to prospectivepurchasers on a first-come, first-served basis."
3. If the certificate purchases are to be on a first-come,first-served basis, may each purchaser buy as many as they wantbefore moving on to the next purchaser, or are purchasers limitedin the number of certificates they may purchase?
¶ 1 A certificate of tax sale is one step in a procedure designed to satisfy delinquent property taxes. Under this scheme, if taxes are owed and unpaid on a particular piece of real property, a lien is placed on the property, which is subject to forced sale by the county. The county must publish notice of such sale, listing the "name or names of the last owner or owners as reflected by the records in the office of the county treasurer, and the amount of taxes due and delinquent." 68 O.S. 2001, §3106[68-3106]. Sale of the land is held the first Monday of October. 68O.S. 2001, § 3107[68-3107]. The first person1 who offers to pay in full the delinquent taxes and accompanying costs is issued a certificate of tax sale. 68 O.S. 2001, § 3108[68-3108]. This successful purchaser is issued a certificate describing the land purchased and the sum paid, and the time at which the purchaser can exchange the certificate for a deed. 68 O.S. 2001, § 3111[68-3111].
After that sale, the owner of record has two years in which to pay the back taxes, plus interest and costs. 68 O.S. 2001, §3118[68-3118] (A). If the owner does not do so within that period, the holder of the tax certificate can exchange the certificate of tax sale for a deed to the land. Id.
¶ 2 Your first question seeks a determination as to when a county treasurer may begin the "signing-in" process. The statutes are silent as to the process of signing-in for the public sale. Section 3107 provides, however, "between the hours of 9:00 a.m. and 4:00 p.m., the treasurer shall offer at public sale . . . all lands, town lots or other real property which shall be liable for taxes." If the office opens before 9:00 a.m. there is nothing in the statutory structure which would prohibit individuals seeking to participate in a sale from signing in, in advance of the 9:00 a.m. sale. As will be explained below, however, this is not dispositive of the first-come, first-served question.
¶ 3 Section 3108 of Title 68 provides in pertinent part as follows:
  The first person who offers to pay the full amount due on any parcel of land shall be considered to be the successful purchaser. In the event that more than one such person shall so appear at the same time the county treasurer shall decide the issue by fair and impartial drawing. Parcels of land shall be sold to prospective purchasers on a first-come, first-served basis.
Id.
¶ 4 By law, the treasurer shall offer property for sale between the hours of 9:00 a.m. and 4:00 p.m. Further, Section 3108 provides that the first person offering to pay the full amount is the successful purchaser. As used in Section 3108 "appear" has its common parlance or dictionary meaning which is "to come formally before an authoritative body." Webster's Third New International Dictionary 103 (3d ed. 1993). To avoid a situation where two potential purchasers of the same parcel appear at the same time, presumably 9:00 a.m., the law further provides for a drawing. 68 O.S. 2001, § 3108[68-3108]. The drawing provision is an attempt to settle the first-come, first-served question and in answer to your second question, does not conflict with the first-come, first-served provision. It is merely a mechanism to determine which individual is allowed to purchase a parcel when two people arrive (i.e. "appear") at the same time.
¶ 5 You last ask whether there is any limit on the number of certificates which may be purchased before the next purchaser is allowed to participate. Reading the first three sentences of Section 3108 together, it is apparent that sales are conducted on a per-parcel basis. Therefore, if parcels have multiple potential buyers, drawings should be held on a per-parcel basis.
¶ 6 It is, therefore, the official Opinion of the AttorneyGeneral that:
Section 3107 of Title 68 provides for a sale of propertyfor delinquent taxes between the hours of 9:00 a.m. and 4:00 p.m.on the first Monday of October. The statute does not prohibit thecounty treasurer, in conducting the sale, from allowingindividuals to sign in prior to 9:00 a.m. All such individualsare deemed present at 9:00 a.m.
Section 3108 of Title 68 provides that parcels of landshall be sold to potential purchasers on a first-come,first-served basis. Section 3108 also provides that if more thanone person appears at the same time, the treasurer shall decidethe issue by fair and impartial drawing. These two provisions arenot in conflict and, in fact, provide a mechanism by which thetreasurer may determine which person among multiple eligiblepurchasers is, in fact, first.
Pursuant to Section 3108 of Title 68, sales for delinquenttaxes are made on a per-parcel basis. If more than one personarrives at the same time, drawings should be held on a per-parcelbasis to determine the appropriate purchaser.
W.A. DREW EDMONDSON Attorney General of Oklahoma
DOUGLAS F. PRICE Assistant Attorney General
1 The word "person" here is being used as defined in the Oklahoma Statutes: "[t]he word `person,' except when used by way of contrast, includes not only human beings, but bodies politic or corporate." 25 O.S. 2001, § 16[25-16].